—In related actions to recover damages for personal injuries, etc., MCL Imports and Sai Loi Li appeal from an order of the Supreme Court, Queens County (LeVine, J.), dated September 26, 1997, which, inter alia, granted the plaintiffs’ motion for partial summary judgment on the issue , of liability against them.
Ordered that the order is reversed, on the law, with one bill of costs, and the motion is denied.
The deposition testimony of the defendant Sai Loi Li sets forth a nonnegligent explanation for the collision between the front of the truck he operated and the rear of the car operated by the plaintiff Angie Galitsis-Orengo (see, Maxwell v Lobenberg, 227 AD2d 598; Glick v Hittner & Sons, 111 AD2d 150). Li testified that the vehicle owned and operated by Adalgisa Mejia crossed over two lanes of traffic as it was merging onto the westbound side of the Brooklyn Queens Expressway from the Long Island Expressway and cut in front of Galitsis-Orengo’s car causing it to stop short. Under the circumstances of this case, there exists an issue of fact concerning the reasonableness of Li’s conduct and his ability to avoid the collision (see, Kuci v Manhattan & Bronx Surface Tr. Operating Auth., 88 NY2d 923; Barber v Young, 238 AD2d 822; Varsi v Stoll, 161 AD2d 590, 591). Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.